DETAILED ACTION

Applicant's amendment and remarks, filed 11/3/21, are acknowledged.
	Claims 28, 68-74 have been amended.
	Claims 28, 58-74 are pending.
Claims 60, 62, 64-65, 68, 70-74 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
   	 Claims 28, 58-59, 61, 63, 66-67, and 69 read on the elected invention and are being acted upon.

In view of Applicant’s amendment, the previous grounds of rejection are withdrawn.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 28, 58-59, 61, 63, 66-67, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in the recitation of a method of detecting Tph cells that are characterized as having high PD-1, low or no CXCR5, expression of one or more of CCR2, CCR5, and CXC3CR1, and expression of MHC II and/or ICOS, with the recited method steps being obtaining a sample of cells and contacting the sample with “one or 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 28, 58-59, 61, 63, 66-67, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayshi et al., 2013 (of record).
Kobayashi et al. teach a method of immunodetecting CXCL13 producing cells (i.e. Tph cell) in a subject with rheumatoid arthritis, obtaining a cell sample from synovial . 

Claim 28, 59, 61, 63, 66-67, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manzo et al., 2008 (of record). 
Manzo teach immunodetecting CXCL13 producing cells (i.e. Tph cell subset) in a patient with rheumatoid arthritis comprising obtaining a cell sample from synovial fluid from the patient, and contacting said sample with antibodies specific for CXCR5, and immuodetecting CXCR5 negative cells and determining the frequency of the T cell numbers using FACs analysis (see page 3380 and Fig. 4).  Manzo et al. teaches patients who have received anti-inflammatory agents (see page 3379).  Thus, Manzo have performed the same steps as recited in the instant claims, and said CXCR5 negative Thp cells detected would also inherently be characterized as expressing one or more of CCR2, CCR5, and CX3CR1, and express MHC II.

Claim 58 is/are rejected under 35 U.S.C. 103 as obvious over Manzo et al., 2008 (of record). 
The teachings of Manzo are described above.  It would also be obvious to detect these cells in patients suspected of having RA, but not yet actually diagnosed, to more definitely establish an RA diagnosis, since Manzo et al. teach that they are elevated in RA patients (see page 3381, in particular).

Claim 28, 58-59, 61, 63, 66-67, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruhl et al., 2001 (of record).
Bruhl teach immunodetecting synovial fluid CD4 T cells (i.e. Tph cell subset) in a patient with rheumatoid arthritis comprising obtaining a cell sample from synovial fluid from the patient, and contacting said sample with an antibody specific for CCR2 and immunodetecting and quantifying frequency of CCR2+ T cells, i.e. immunodetecting Tph cells (see page 552, Figs. 1-2). Thus, Bruhl have performed the same steps as recited in the instant claims, and said CCR2 expressing cells detected would also comprise Tph cells characterized by expressing PD-1, are CXCR5 negative, and express MHC II. Bruhl et al. also teach immunodetecting said cells in patients with other type of arthritis (i.e. subjects that have not been diagnosed with rheumatoid arthritis). Additionally, arthritis patients would have received some type of anti-inflammatory agents, such as NSAID. Alternatively, it would be obvious that arthritis patients will receive or have received anti-inflammatory agents.

Claims 28, 58, 66-67, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative 35 U.S.C. 103 as being unpatentable over Perna et al., 2010. 
Perna teaches a method of immunodetecting CD4+ T “inducer” cells which potentiate proliferation and cytokine production (i.e. a type of T peripheral helper cells) comprising obtaining a T cell sample from normal healthy individuals and contacting the sample with a panel of monoclonal antibodies, including antibodies to CCR2, ICOS, and PD-1.  Perna teach immunodetecting said T “inducer” cells which express CCR2, as well as activation makers including ICOS and PD-1.   Thus, Perna have performed the same steps as recited in the instant claims, and said CCR2, PD-1, and ICOS expressing cells Tph cells detected would inherently be characterized as being CXCR5 negative/low.


Claims 61, 63, 69, is/are rejected under 35 U.S.C. 103 as being unpatentable over Perna et al., 2010 as applied to claim 28 above, and further in view of Fang et al., Feb. 2016. 
The teachings of Perna are described above.
Perna does not explicitly teach contacting the T cells with an MHC-II antibody.
Fang teach that HLA-DR (i.e. MHC-II), in addition to PD-1, is also an activation marker that is elevated on the same “inducer” T cells subsets (see page 1219 in particular).  Fang et al. teach detecting said cells in a blood sample obtained from healthy individuals (see page 1228, in particular). 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further contact the T cells samples of Perna with an HLA-DR antibody, as taught by Fang.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Fang teach that in addition to PD-1, HLA-DR, is also an activation marker elevated on T “inducer” cells and that it can be detected using anti HLA-DR antibody.  Perna do not explicitly teach that the sample is from the blood (i.e. a “tissue” sample), however, it would be obvious and routine to use blood T cells as the sample as is routine in the art, and as taught by Fang.  Furthermore, it would be obvious that any individual would have received some type of anti-inflammatory therapy in the past, such as a NSAID like ibuprofen or aspirin. 
 
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644